DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 9 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 9 and 16 recites the limitation “estimation error to satisfy a solution associated with the volume" in (Claim 2).  It is not clear this “what type of solution” is associated with volume. Therefore the claims are considered to be indefinite. For Examining purpose, the examiner considers solution is related with updating the Thermal Model.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim(s) 1-3, 5-10, 12-17 and 19-20 is/are r rejected under 35 U.S.C. 103 as being unpatentable over Turner et al.( US 2016/0223214 A)(hereinafter Turner) in view of Song et al. (US 2019/0234638) (hereinafter Song).

Regarding Claims 1, 8 and 15. Turner teaches a method ([0009]), comprising: 
generating, by a controller device (fig.23), thermal coefficients at an adaptive filter bank (e.g. thermal co-efficient vector: [0147]) to characterize heat transfer of a volume associated with a thermal system (fig. 1, [0086], [0141]-[0142]); 
applying, by the controller device, one or more filters to the thermal coefficients based on a sampling rate(fig. 1, [0086], [0141]-[0142]); 
responsive to the applying the filters, generating, by the controller device, one or more estimate thermal coefficient thresholds based on the sampling rate (The condition number…, indicates that the source matrix… , associated with zone 900 i, …is well-conditioned when the result approaches unity, is singular as the result approaches infinity, and is considered ill-conditioned above a threshold defined by a specified numerical accuracy: [0172]- [0173]); 
determining, by the controller device, whether at least one of the thermal coefficients that is filtered satisfies at least one of the estimated thermal coefficient thresholds([0172]- [0173]); and 
(well-condition/ill-condition above a threshold defined by a specific accuracy: [0172]- [0173]; diagnostic properties can be extracted from the coefficient solutions:[0168] ).
Turner silent about alert information indicative of a diagnostic event associated with the thermal system.
However, Song teaches a diagnostic event associated with the thermal system based on identify parameter values of the thermal model (parameter values of the thermal model, and implement the thermal model, after which implementation the controller issues signals to a device to change a thermostat setting, and/or alert a user of the system to at least one of a service need: Claim 1; [0058], [0074]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the invention Turner, alert information indicative of a diagnostic event associated with the thermal system, as taught by Song, so as to the system monitors detect and enable alerts of system faults in real-time, so that provide alerts of service needs and energy usages based on true performance.

Regarding Claims 2, 9 and 16. Turner further teaches generating the thermal coefficients further comprises: 
identifying a thermal model for application with the thermal system(600:fig.1, [0086], [0141]-[0142], [0147]-[0148]); 
(fig.1, [0086], [0141]-[0142], [0147]-[0148]); and 
adapting, based on the adaptive filter, the thermal coefficients in view of the estimation error to satisfy a solution associated with the volume(fig.1, [0086], [0141]-[0142], [0147]-[0148]).

Regarding Claims 3, 10 and 17. Turner further teaches adapting the sampling rate based on a filter operation associated with at least one of the filters (in zone 900 i, in cool state c, at sample n, in units of ° C./s, the thermal coefficient vector, ω i,c,n, associated with zone 900 i, in cool state c, at sample n, with dimension [J+3,1], is adaptively estimated by solving a system of linear equations: [0145]-[0147]).


Regarding Claims 5, 12 and 19. Turner further teaches generating the estimate thermal coefficient thresholds further comprises: determining whether a sequence of thermal coefficient vectors support a definition of the diagnostic event ([0167]-[0168]).

Regarding Claims 6, 13 and 20. Turner further teaches determining whether the at least one thermal coefficient exceeds an upper or lower boundary window associated with the at least one estimated thermal coefficient threshold ([0171]-[0173]).

Regarding Claims 7 and 14. Song further teaches the alert information indicates an anomalous operation of a device associated with the volume (Claim 1; [0058], [0074]).

Claims 4, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turner in view of Song, further in view of  Usman (US2003/0005009) alternately Larsson et al. (US 5,777,914) or Milleri et al. (US 10,491,996).

Regarding Claims 4, 11 and 18. The modified Turner silent about the filter operation comprises at least one infinite impulse response filter.
However, Eitel teaches the filter operation comprises at least one infinite impulse response filter ([0015], fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the modified invention Turner, the filter operation comprises at least one infinite impulse response filter, as taught by Usman, so as to control relatively fast convergence with relatively light computational burden in compact and inexpensive way.

Alternately, Larsson teaches the filter operation comprises at least one infinite impulse response filter (250: fig. 2; col. 6, l. 32-46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the invention Turner, the filter operation comprises 
Or Milleri teaches the filter operation comprises at least one infinite impulse response filter (claims 1 & 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the modified invention Turner, the filter operation comprises at least one infinite impulse response filter, as taught by Milleri, so as to reducing thermal interference in compact and inexpensive way.
Examiner notes
A bank of adaptive filter as cited in Claims 1, 8 and 15. Furthermore, Turner cites The thermal coefficient vector, is adaptively estimated by solving a system of linear equations, each equation formed from an independent observation of an incident vector, x i,c,n, and a reference, yi,c,n” which is equivalent to adaptive filter bank as described in the Claims and supported by [0089]-[0092] and fig. 3 of current application PgPub.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a) Cler (US 4,897,798) disclose estimating means and responsive to said estimated values of said thermal properties for generating an alarm indication when said estimated values of said thermal properties of said building deviate from nominal values of said thermal properties of said building by more than a predetermined amount.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328.  The examiner can normally be reached on M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864